                                  UNITED STATES DISTRICT COURT
                                  SOUTHERN DISTRICT OF INDIANA
                                      TERRE HAUTE DIVISION

RONALD LEE COLEMAN,                                  )
                                                     )
                              Petitioner,            )
                                                     )
                        v.                           )       No. 2:17-cv-00308-WTL-DLP
                                                     )
S. JULIAN,                                           )
                                                     )
                              Respondent.            )

          Order Denying Writ of Habeas Corpus Pursuant to 28 U.S.C. § 2241 and
                          Directing Entry of Final Judgment

       Petitioner Ronald Lee Coleman seeks a writ of habeas corpus pursuant to 28 U.S.C. § 2241.

He argues that he is entitled to relief under Mathis v. United States, 136 S. Ct. 2243 (2016), because

he does not have the necessary predicate convictions to qualify as a career offender under Section

4B1.1 of the United States Sentencing Guidelines (U.S.S.G.). For the reasons explained below, his

petition is denied.

                             I.      Factual and Procedural Background

       Coleman is an inmate currently housed at the United States Penitentiary, located in Terre

Haute, Indiana. Coleman was indicted in the Northern District of Iowa in United States v. Coleman,

CR 07-66-1-LLR (N.D. Iowa). He pleaded guilty to one count of conspiracy to distribute 100

kilograms or more of marijuana after a prior felony drug conviction, in violation of 21 U.S.C.

§§ 841(a)(1), 841(b)(1)(B), 846, and 851 (Count 1) and one count of conspiracy to commit money

laundering, in violation of 18 U.S.C. §§ 1956(a)(1)(i) and 1956(h) (Count 2).

       Coleman’s presentence report identified several prior convictions. (Dkt. No. 18, PSR ¶¶

78-86, 93-104, 107-111.) The two convictions identified for purposes of the career offender

enhancement were a 1995 Iowa conviction for third degree burglary, in violation of Iowa Code
§ 713.6A, and attempted third degree burglary, in violation of Iowa Code § 713.6B. (PSR ¶¶ 82,

86.) Based on these prior convictions, the sentencing court found Coleman to be a career offender

under § 4B1.1.

       Excluding the career offender designation, Coleman’s Guidelines range was 188 to 235

months’ imprisonment. (PSR ¶¶ 46-59.) With the career offender designation, Coleman’s

Guidelines range was 262 to 327 months’ imprisonment. (PSR ¶ 182.) Coleman was sentenced to

262 months’ imprisonment. When imposing the sentence, the district court considered the Section

3553(a) sentencing factors and stated:

       I want to just make a short record that even if I am incorrect about the computation
       of the advisory guideline sentence, I still would impose the same sentence that I’m
       going to impose in a few minutes for the following reasons. In other words, if I just
       look at the statutory factors and ignore the guidelines or the computations that I
       have made under the guidelines, the sentence I’m going to impose is still the right
       sentence for these reasons . . . .

Sentencing Hearing Transcript, CR 07-66-1-LLR (Crim. Dkt. No. 43, pg. 59.) (Transcript attached

to this Entry as an Exhibit).

       To date, Coleman’s direct appeal and collateral attacks have been unsuccessful.1 Now

before the Court is Coleman’s petition for a writ of habeas corpus under § 2241 challenging his

sentence.



1
  Coleman raised two sentencing issues on direct appeal. The Eighth Circuit affirmed. See United
States v. Coleman, 556 F.3d 851 (8th Cir. 2009). On January 13, 2010, Coleman filed his first
motion to vacate his sentence pursuant to 28 U.S.C. § 2255. Coleman’s § 2255 motion was denied,
and he was denied a certificate of appealability. Coleman filed a notice of appeal and the Eighth
Circuit denied certificate of appealability and dismissed the appeal. United States v. Coleman, No.
13-1453 (8th Cir. Aug. 19, 2013). On June 24, 2014, Coleman filed an application for a second or
subsequent § 2255 motion claiming he was entitled to relief under Descamps v. United States, 133
S. Ct. 2276 (2013), alleging his prior burglary convictions did not qualify as predicate convictions
for career offender status under the sentencing guidelines. Coleman v. United States, No. 14-2507
(8th Cir. 2014). On August 16, 2014, the Eighth Circuit denied authorization to file a successive
                                                   2
                                        II.     Discussion

       Coleman alleges he is no longer a career offender under the Sentencing Guidelines in view

of the Supreme Court’s decision in Mathis v. United States, 136 S. Ct. 2243 (2016). In particular,

he claims that his convictions for burglary in Iowa no longer qualify him as a career offender under

§ 4B1.1 of the Sentencing Guidelines. He asks to be resentenced. The United States argues that

this Court should dismiss Coleman’s habeas petition because he fails to show that § 2255 is

inadequate or ineffective to test the legality of his sentence. Coleman filed a reply and

supplemental reply. This action is now ripe for review.

       A motion pursuant to 28 U.S.C. § 2255 is the presumptive means by which a federal

prisoner can challenge his conviction or sentence. See Davis v. United States, 417 U.S. 333, 343

(1974); United States v. Bezy, 499 F.3d 668, 670 (7th Cir. 2007). However, § 2255(e) provides

that if § 2255 is “inadequate or ineffective to test the legality of his detention,” Coleman may file

an application for a writ of habeas corpus under 28 U.S.C. § 2241. Section 2255 is inadequate or

ineffective if the following three requirements are met: “(1) the petitioner must rely on a case of

statutory interpretation (because invoking such a case cannot secure authorization for a second

§ 2255 motion); (2) the new rule must be previously unavailable and apply retroactively; and (3)

the error asserted must be grave enough to be deemed a miscarriage of justice, such as the

conviction of an innocent defendant.” Davis v. Cross, 863 F.3d 962, 964 (7th Cir. 2017).




habeas motion in the district court. On November 9, 2015, Coleman filed another application to
file a successive § 2255 motion alleging he was entitled to relief under Johnson v. United States,
135 S. Ct. 2551 (2015), because one of more of his prior convictions did not qualify as a crime of
violence under § 4B1.2(a)(2). Coleman v. United States, No. 15-3561, (8th Cir. 2015). On August
3, 2017, the Eighth Circuit denied Coleman authorization to file a successive habeas application
in the district court. Id.
                                               3
       Coleman has met the first two requirements to bring a § 2241 case. First, Mathis is a case

of statutory interpretation. Dawkins v. United States, 829 F.3d 549, 551 (7th Cir. 2016) (Because

Mathis “is a case of statutory interpretation,” claims based on Mathis “must be brought, if at all,

in a petition under 28 U.S.C. § 2241.”); Jenkins v. United States, No. 16–3441 (7th Cir. Sept. 20,

2016) (“Mathis is not amenable to analysis under § 2244(b) because it announced a substantive

rule, not a constitutional one.”). In addition, the petition also meets the second requirement because

Mathis is retroactive. Holt v. United States, 843 F.3d 720, 721-22 (7th Cir. 2016) (“substantive

decisions such as Mathis presumptively apply retroactively on collateral review”). But the parties

disagree regarding whether Coleman’s petition satisfies the third requirement for relief under §

2241 – that the error is grave enough to be a miscarriage of justice. For the reasons explained

below, Coleman has not suffered a miscarriage of justice and therefore cannot invoke the savings

clause of 28 U.S.C. § 2255(e).

       In 2016, the Supreme Court in Mathis clarified the process for determining whether a

defendant’s prior state-law conviction qualifies as a violent felony under the Armed Career

Criminal Act (“ACCA”), 18 U.S.C. § 924(e). 136 S. Ct. at 2248. Coleman was not sentenced under

the ACCA, but he was sentenced as a career offender under § 4B1.1 of the federal sentencing

guidelines.

       In Hawkins v. United States, 706 F.3d 820, supplemented on denial of rehearing, 724 F.3d

915 (7th Cir. 2013), the Seventh Circuit explained that when the petitioner is sentenced under the

“merely advisory” post-Booker Guideline regime:

       [P]ostconviction relief is [not] proper just because the judge, though he could
       lawfully have imposed the sentence that he did impose, might have imposed a
       lighter sentence had he calculated the applicable guidelines sentencing range
       correctly.

                                                  4
724 F.3d at 917. Because of this, the Seventh Circuit held that “a sentence that is well below the

ceiling imposed by Congress whether directly or by delegation to the Sentencing Commission”

could not “be considered a ‘miscarriage of justice’ that can be collaterally attacked, just because

the judge committed a mistake en route to imposing it.” Hawkins, 706 F.3d at 824-25. To the

contrary, “[a]n error in the interpretation of a merely advisory guideline … is not a proper basis

for voiding [on postconviction review] a punishment lawful when imposed.” Id. at 824.

       “There are some errors that can be raised on direct appeal but not in a collateral attack such

as a § 2255 motion or a § 2241 petition. A claim that a defendant was erroneously treated as a

career offender under the advisory Sentencing Guidelines is one such claim.” Pierce v. True, No.

17-CV-696-DRH-CJP, 2018 WL 339255, at *2 (S.D. Ill. Jan. 9, 2018) (citing Hawkins v. United

States, 706 F.3d 820 (7th Cir. 2013), supplemented on denial of rehearing, 724 F.3d 915 (7th Cir.

2013); United States v. Coleman, 763 F.3d 706, 708–09 (7th Cir. 2014) (“[W]e held in Hawkins

that the error in calculating the Guidelines range did not constitute a miscarriage of justice for

§ 2255 purposes given the advisory nature of the Guidelines and the district court’s determination

that the sentence was appropriate and that it did not exceed the statutory maximum.”).

       The Sentencing Guidelines have been advisory and not mandatory ever since the Supreme

Court decided United States v. Booker, 125 S. Ct. 738 (2005). Perry v. United States, 877 F.3d

751 (7th Cir. 2017). Coleman was sentenced on April 1, 2008, long after Booker was decided. The

sentencing court specifically stated it would have imposed the same sentence using the statutory

factors of 18 U.S.C. § 3553(a), even if it had incorrectly computed the guideline sentence. In

addition, Coleman received a sentence that was within the statutory range (the maximum statutory

penalty on Count 1 was life). Therefore, he cannot demonstrate a miscarriage of justice based on

                                                 5
    the alleged miscalculation of his advisory Sentencing Guidelines so as to permit a § 2241 petition.

    Rose vs. Hodges, 423 U.S. 19, 21 (1975) (“A necessary predicate for the granting of federal habeas

    relief [to a petitioner] is a determination by the federal court that [his or her] custody violates the

    Constitution, laws, or treaties of the United States.”).

                                             III.    Conclusion

           For the foregoing reasons, Coleman has sought relief pursuant to 28 U.S.C. § 2241 under

    circumstances which do not permit or justify the use of that remedy. His petition for a writ of

    habeas corpus is denied. The dismissal of this action is with prejudice. Prevatte v. Merlak, No.

    865 F.3d 894, 900 (7th Cir. 2017) (“petition should be dismissed with prejudice under 28 U.S.C.

    § 2255(e)”). Judgment consistent with this Entry shall now issue.

           IT IS SO ORDERED.


           Date: 11/26/18

    Distribution:

    RONALD LEE COLEMAN
    10089-29
    TERRE HAUTE - FCI
    TERRE HAUTE FEDERAL CORRECTIONAL INSTITUTION
    Inmate Mail/Parcels
    P.O. BOX 33
    TERRE HAUTE, IN 47808

    Brian L. Reitz
    UNITED STATES ATTORNEY'S OFFICE (Indianapolis)
    brian.reitz@usdoj.gov

    James Robert Wood
    UNITED STATES ATTORNEY'S OFFICE (Indianapolis)
    bob.wood@usdoj.gov
Note to Clerk: Processing this document requires actions in addition to docketing and distribution.
Specifically, the Criminal Sentencing Transcript should be attached to this Entry as an Exhibit.
                                                      6
